Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species of Group 2 in the reply filed on 3/4/21 is acknowledged. 
Applicant’s indication in the reply that all of the pending claims, claims 1-20, read on the elected species, is also acknowledged. The instant application specification describes each medial panel 16, 18 and 20 of the Fig 1 blank 10 as including “at least one aperture” and “preferably” “a set of longitudinally spaced apart apertures”. See the paragraph beginning at the end of page 8 and continuing at the top of page 9. The same paragraph teaches that “more preferably, the first medial panel 16 of blank 10 includes three equally sized longitudinally spaced apart apertures 30a, 30b, 30c..”. The same is described for the other two medial panels 18 and 20. This (along with what is shown in Fig 1) is the entire disclosure relevant to the claimed feature of “a panel having a set of longitudinally spaced apart apertures formed therein”. each medial panel having a set of longitudinally spaced apart apertures” is interpreted by the examiner as encompassing a medial panel having  linearly arranged apertures as shown for each medial panel in Fig 1.
By comparison, each of the medial panels 116, 118 and 120 of blank 100 of Fig 8 is described in the specification as having “a matrix” of “spaced apart” “apertures”. See page 11 second full paragraph. Included in the teaching is a 3 by 4 or a 4 by 3 arrangement of the matrix apertures. However, there is no description in the specification that the matrix comprises multiple sets of longitudinally spaced apart apertures or even a set of longitudinally spaced apart apertures as described for blank 10. In fact, there appears to be no mention in the specification description of any relationship of the matrix to the longitudinally spaced apart apertures. Therefore, in spite of the similarity between portions of the Fig 8 matrix and the longitudinally spaced apart apertures of the Fig 1 blank, the examiner does not construe applicant’s disclosed matrix as comprising multiple sets of 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/21. 
Therefore, claims 1-15 are examined on their merits below. 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,661,942 in view of Husch (3,682,597). The patent has most of the  elements of the claims but is missing the matrix. Husch discloses that container receiving apertures can be arranged in a matrix configuration. .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (3,567,103) or Lamare (2,077,570), in view of Husch (3,682,597). The base references are applied as in the parent application. Thus, Seifert discloses a product package substantially as claimed having a shipping container (column 1 line 2) and an insert (column 1 line 1 and the drawings) for installation therein. The claimed products can be the articles that fit in article engaging holes 25. Thus, the claimed apertures can be the holes 25. The accordion configuration as claimed is shown in Fig 2, as well as the claimed upper and lower panels (at far right and far left respectively of Fig 2) and the claimed medial panels (the panels between the noted upper and lower ones). Even the claimed corrugated construction of the insert (see, for example, claim 9) is disclosed in Seifert (see column 1 line 70).
Lamare discloses an insert (the receptacle shown in Figs 1-2) having similar construction to that in Seifert. The upper lower and medial panels can be laminations 8, 13 and 9-12 respectively, as shown in Fig 2. The claimed shipping container can be strip 21. The claimed 
Moreover, in view of the similarities between the Seifert and Lamare constructions it would have been obvious in view of either one to provide the other with claimed elements considered to be missing therefrom that are disclosed in the other reference. Thus, if Lamare is considered to be missing the shipping container (in spite of the finding in the paragraph above), it would have been obvious in view of Seifert to provide it with one. In another example, if Lamare is considered to be missing a plurality of products each to fit in an aperture of a plurality of apertures see Seifert. Note also the express teaching in Lamare suggesting that the insert is designed to ship a single article (in the compartment 20 formed by the aperture in each panel). This suggests that where multiple articles are to be shipped, one of ordinary skill would have found it obvious to provide multiple compartments (each formed by at least one aperture in each panel) regardless of the disclosure in Seifert.

Furthermore, features of the claims not shown by the applied references are considered to be conventional. Note the prior art of record. Therefore, the examiner further finds that it would have been obvious to provide the apparatus in either base reference with all of these features of the claims (such as the particular number and arrangement of apertures in the claimed matrix) in order to provide for a more economical or a more protective construction, a more attractive construction, or to facilitate the packaging of a particular number of products.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cibulka (1,353,629) shows that aligned apertures formed in superposed panels can be wider in an upper panel compared to the apertures in a lower panel. That way the apertures better conform to articles held therein that have a tapered shape. On the other hand, Myers 1,021,998 shows that such apertures can also be the same size and shape (such as when the articles held therein have a relatively constant width).
Kramer 1,973,959 discloses a paperboard insert having an accordion shaped configuration with medial panels having apertures therein and top and bottom panels (such as an outer leg 8 and an inner leg 9) having no apertures. Gross (1,972,707) is similar, and has even more accordion arranged panels, including medial panels. See also Benoit (2,020,870) and Passamoni (5,392,919) that also appear to clearly show that accordion shaped paperboard constructions with medial panels having apertures therein to hold product, and top and 
In addition to what each reference discloses individually, the references together also show the knowledge in the art, including what the artisan is capable of.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.